Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Inventor/Applicant Shelby Blatt approved the following amendments in communications conducted between 2/10/21 and 2/17/21.

 	Claims 2-5 are canceled. 	In claim 1, lines 1-8: 	“An ostomy pouch holding system comprising:
a.    a first hook;
b.    a second hook;
c.    a pouch holder, where the pouch holder includes a top opening adapted to receive an ostomy pouch;
d.    a bottom opening on the pouch holder, where the opening is a slit; and
 	 	e.    loop connectors at the top edge, where the loop connectors are adapted to receive the first hook and the second hook”,
 	-  -   An ostomy pouch holding system comprising:
a.    a first hook comprising a first button;
b.    a second hook comprising a second button;
c.    a pouch holder comprising first and second walls forming a cavity and made of Spandex™, wherein the pouch holder includes a top opening spanning a top edge of the pouch holder and adapted to receive a one- or two- piece ostomy pouch sealed to a stoma to collect waste from the stoma, such that the sealed ostomy pouch is contained within the cavity of the pouch holder;
d.    a vent opening slit in a central lower part of the first wall or the second wall of the pouch holder and adjacent to and above a bottom edge of the pouch holder; the slit opening configured to allow venting of gas from the bottom of the pouch holder; and
e.    first and second loop connectors at, respectively, first and second sides of the top edge of the pouch holder, wherein the first and second loop connectors comprise, respectively, first and second loops that are adapted to receive the first and second buttons of the first hook and the second hook; 	wherein the first hook and second hook are configured for placement over a waist of trousers such that the pouch holder with the ostomy pouch therein is placed on the inside of the trousers and held in place by the first and second hooks   -  -    .



Reasons for Allowance
	Claim 1 is allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hosono (US 2017/00112658 A1); Pedersen (WO 2017/067557 A2); and Trimble (US 2015/0257463 A1).  
	Hosono discloses an ostomy pouch holding system (accommodation bag, Title) comprising: 	a pouch holder 31 (auxiliary storage bag 31 Fig.A-B;[0182],ll.6,1-1-10), adapted to receive an ostomy pouch (as storage bag 16 of ostomy appliance [0186],ll.6-10 inserted into pouch holder 31 Fig.2A-2B;[0187],ll.2-8); 	a bottom opening 17 on the bottom edge of the pouch holder 31 (opening 17 with fastener 20 to open outlet to dispose of excrement Fig.2C [0190],ll.3-4); wherein the opening is formed by walls 14 and 16 sealed at peripheries [0186],ll.6-8, forming slit shape Fig.2A-2B [0183],ll.1-4); and 	pouch wall holes 22 at the side portions of the pouch holder walls, where the holes 22 are adapted to receive belt associated hooks that attach to holes 22 Fig.2A-2B [0184],ll.1-2).
Pedersen teaches an ostomy pouch holding system comprising grommets 88,90 provided at the top edge of the pouch holder Fig.8, wherein the grommets 88,90 provide additional means for carrying the weight of the ostomy collecting bag (p.17,ll.4-7).
	Trimble teaches a medical apron 102 apparatus 100 comprising a pocket 120 [0015]) that can be used for holding an ostomy bag that is not attached to the patient and comprising a pocket flap 132 that can comprise Velcro™ as a hook and loop st and 2nd buttons and button holes [0035],ll.10 to close the pocket flap, in order to provide easy access into the pouch holder 120 [0035],ll.11-12; and the apron 120 can be made of Spandex™ [0017],ll.5, in order to provide a liquid resistant, quick drying material that is capable of sustained washing and that is easily constructed [0017],ll.1-3. 	However, Hosono, Pedersen, and/or Trimble fail to teach or suggest the combination of an ostomy pouch holding system comprising: 		a.    a first hook comprising a first button;
b.    a second hook comprising a second button; 	c.    a pouch holder comprising first and second walls forming a cavity and made of Spandex™, wherein the pouch holder includes a top opening spanning a top edge of the pouch holder and adapted to receive a one- or two- piece ostomy pouch sealed to a stoma to collect waste from the stoma, such that the sealed ostomy pouch is contained within the cavity of the pouch holder; 	d.    a vent opening slit in a central lower part of the first wall or the second wall of the pouch holder and adjacent to and above a bottom edge of the pouch holder; the slit opening configured to allow venting of gas from the bottom of the pouch holder; and	e.    first and second loop connectors at, respectively, first and second sides of the top edge of the pouch holder, wherein the first and second loop connectors comprise, respectively, first and second loops that are adapted to receive the first and second buttons of the first hook and the second hook; 	wherein the first hook and second hook are configured for placement over a waist of trousers such that the pouch holder with the ostomy pouch therein is placed on the inside of the trousers and held in place by the first and second hooks.
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hosono, Pedersen, and/or Trimble, and one of skill would have not been motivated to, provide the above combination.  st and 2nd hooks with 1st and 2nd buttons; the pouch holder made of Spandex™;  a vent opening slit in a central lower part of the 1st or 2nd walls of the pouch holder; 1st and 2nd loop connectors on the top outer edges of the pouch holder that button onto 1st and 2nd hooks that are placed over a waist of trousers such the pouch holder with the ostomy pouch is placed inside of the trousers and held in place by the 1st and 2nd hooks.
 	While Pedersen teaches a pouch holder with grommets on the top outside edges for holding the pouch holder in place, Pedersen does not teach or suggest: 1st and 2nd hooks with 1st and 2nd buttons; the pouch holder made of Spandex™;  a vent opening slit in a central lower part of the 1st or 2nd walls of the pouch holder; and 1st and 2nd loop connectors that button onto 1st and 2nd hooks that are placed over a waist of trousers such the pouch holder with the ostomy pouch is placed inside of the trousers and held in place by the 1st and 2nd hooks. 	While Trimble teaches a pocket of an apron that can be used for holding an ostomy bag that is not attached to a stoma of a patient and a pocket flap 132 that can comprise Velcro™ as a hook and loop fastener or 1st and 2nd buttons and button holes to close the pocket flap; and where the apron 120 can be made of Spandex™, Trimble does not teach or suggest: 1st and 2nd hooks with 1st and 2nd buttons; a vent opening slit in a central lower part of the 1st or 2nd walls of the pouch holder; 1st and 2nd loop connectors on the top outer edges of the pouch holder that button onto 1st and 2nd hooks that are placed over a waist of trousers such the pouch holder with the ostomy pouch is placed inside of the trousers and held in place by the 1st and 2nd hooks. 	It would not have been obvious to one ordinary skill in the art as of the effective filing date, and one of skill would not have been motivated, to modify the teachings of Hosono, Pedersen, and/or Trimble to provide the above combination of elements and 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781